Citation Nr: 9910098	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-26 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1996, for the award of service connection for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.

The Huntington, West Virginia, Department of Veterans Affairs 
(VA), Regional Office (RO), denied service connection for 
residuals of a right shoulder injury in an April 1979 rating 
decision.  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) in May 
1980.  However, he did not file a substantive appeal, and the 
rating decision became final.

On February 26, 1992, the RO received the veteran's petition 
to reopen his claim for service connection for a right 
shoulder disorder.  The Board of Veterans' Appeal (Board) 
thereafter granted service connection, on a new and material 
basis, in an October 1996 decision.

This case returns to the Board on appeal from a May 1997 
rating decision by the St. Petersburg, Florida VARO, which 
implemented the Board's decision and assigned a 30 percent 
disability rating effective from February 26, 1992.  The 
veteran filed a timely NOD as to the effective date assigned, 
and was issued a SOC in August 1997.  The RO received his 
substantive appeal in September 1997.  In September 1998, the 
veteran withdrew, in writing, a request for a hearing before 
a Member of the Board at the local VARO.  A VA Form 8, 
Certification of Appeal, shows that the veteran's claims 
folder was transferred to the Board on January 25, 1999.


REMAND

On February 25, 1999, the Board received a statement from the 
veteran with an attachment and waiver of initial RO 
consideration.

Under the applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  See 38 C.F.R. § 20.1304(a) 
(1998) (emphasis added).  In the instant case, a copy of the 
letter notifying the veteran of certification of his appeal 
to the Board has not been associated with his claims folder.  
In the absence of such, the Board finds that reasonable doubt 
must be accorded in the veteran's favor, and the additional 
evidence must be considered to have been submitted in a 
timely fashion.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, it has been accepted by the Board pursuant to 38 
C.F.R. § 19.37(b) (1998).

Having reviewed the veteran's February 1999 submission, the 
Board notes that the veteran has claimed that there was clear 
and unmistakable error (CUE) within the meaning of 38 C.F.R. 
§ 3.105(a) (1998) in the April 1979 rating decision which 
initially denied service connection for his right shoulder 
disability.  Inasmuch as the veteran's claim of CUE is 
inextricably intertwined with the earlier effective date 
issue currently on appeal, it would be premature and 
prejudicial for the Board to consider the issue relating to 
an earlier effective date at this time.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that all 
issues "inextricably intertwined" with the issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the issue of CUE with respect to the decision of 
April 1979 is "inextricably intertwined" with the issue 
currently on appeal, the case must be remanded to the RO in 
accordance with the holding in Harris, supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should adjudicate the 
veteran's claim of CUE in the April 1979 
rating decision, taking into 
consideration the contention set forth in 
the veteran's February 1999 statement.

2.  If the CUE claim is denied, the RO 
should provide the veteran with notice of 
his appellate rights.  Following receipt 
of a timely Notice of Disagreement, the 
RO should furnish the veteran and his 
representative with a Statement of the 
Case with citation to and discussion of 
all applicable law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran thereafter 
files a timely Substantive Appeal 
concerning the CUE issue, the RO should 
then certify this issue for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issues, the RO should return the case 
to the Board for further appellate 
consideration of his claim of entitlement 
to an effective date earlier than 
February 26, 1996, for the award of 
service connection for a right shoulder 
disability, if otherwise in order.

3.  If the CUE claim is granted, the RO 
should then readjudicate the claim 
entitlement to an effective date earlier 
than February 26, 1996, for the award of 
service connection for a right shoulder 
disability.  If this determination 
remains adverse to the appellant in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The veteran and his representative should 
then be afforded the opportunity to 
respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).


By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


